Citation Nr: 1626274	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, on the basis of substitution. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In the November 2010 rating decision, the RO denied service connection for Parkinson's disease.  The Veteran perfected an appeal; however, he died in February 2012, prior to certification of the appeal to the Board.  

In March 2012, the appellant requested substitution for the claim pending at the time of the Veteran's death.  In January 2013, the RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issue on appeal.  
Accordingly, the appellant has been substituted as the claimant, and the issue on appeal has been recharacterized on the title page to reflect substitution.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise to show that the Veteran was exposed to herbicides while serving at the Royal Air Force Base in U-Tapao, Thailand. 

2.  The Veteran was diagnosed with Parkinson's disease during his lifetime that had manifested to a degree of 10 percent or more, and there is no evidence to rebut the presumption that the disorder was related to his herbicide exposure during active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the Veteran's Parkinson's disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations further provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(e).  To warrant service connection based on herbicide exposure, Parkinson's disease must have manifested to a degree of at least 10 percent at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).    

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  See VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5. As such, herbicide exposure should be conceded on a facts found or direct basis if a veteran served in the Air Force in Thailand during the Vietnam era at one of the listed bases, including the U-Tapao Royal Air Force Base, as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV.ii.1.H.5.b.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contended that he developed Parkinson's disease as a result of herbicide exposure during service.  Specifically, he claimed that he was exposed to Agent Orange performing his duties as an aircraft repairman while stationed at the U-Tapao Royal Air Force Base, Thailand.  See July 2011 VA Form 9; August 2011 statement in support of claim.  The Veteran's representative further contended that he was exposed to herbicides while traveling to the flight line to perform his duties.  See March 2012 VA Form 646.  In addition, the Veteran asserted that he had temporary duty in the Republic of Vietnam.  See August 2011 statement in support of claim.  

The Veteran's medical records confirm that he was diagnosed with Parkinson's disease, which had manifested to a compensable degree.  See, e.g., August 2011 VA primary care note; February 2012 death certificate.  Thus, the dispositive issue is whether the Veteran was exposed to herbicides during his active military service.  

The Veteran's service personnel and treatment records reflect that he served as a maintenance flight member at the U-Tapao Royal Air Force Base.  See March 1970 airman performance report.  His duties were noted to include inspection, towing, and servicing of aircrafts.  Although the Veteran's military occupational specialty alone does not clearly establish exposure to herbicides, the Veteran has consistently and competently reported that his duties in Thailand required him to routinely work near the perimeter of the base.  See Layno v. Brown, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Moreover, the Board finds no reason to doubt the credibility of the Veteran's statements.  In this regard, the Veteran's reported duties are consistent with the circumstances of his service and there is nothing in the record that contradicts his statements that he performed duties near the perimeter of the air force base. 

The Board acknowledges that a November 1989 VA patient profile included a negative response as to whether the Veteran was exposed to Agent Orange.  However, there is no indication that the patient profile was based on responses provided by the Veteran.  As a result, the record does not weigh against the Veteran's credibility.  The Board also notes that the RO issued a formal finding of lack of information required to verify in-country Vietnam service in May 2010.  With regards to herbicide exposure in Thailand, the RO noted that the Veteran had not been awarded the Vietnam Service Medal or the Vietnam Campaign Medal.  The RO indicated that these awards were normally received by service members in Thailand who provided mission support to Vietnam and may have handled Agent Orange.  However, the Veteran did not contend that he directly handled Agent Orange.  Additionally, the RO did not address the Veteran's contentions that his duties required work near the air force base perimeter.  Therefore, to the extent that the formal finding addressed herbicide exposure in Thailand, it has limited probative value.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides while stationed at the U-Tapao Air Base in Thailand.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for Parkinson's disease on a presumptive basis is warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As the benefit sought on appeal has been granted in full, there is no need to address whether the Veteran was exposed to herbicides as a result of his reported temporary service in the Republic of Vietnam. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for Parkinson's disease, on the basis of substitution, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


